DETAILED ACTION
This action is in response to the claim amendments received 01/21/2021. Claims 1, 2, 13 and 22-24 are amended and claims 25 and 26 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. [US20170157512], hereinafter Long, in view of in view of Ingegneri [US10102605], further in view of Johnson [US20170246534].
Regarding claim 1, Long discloses a virtual reality (VR) gaming system ([0080], “Systems and methods thus disclosed enable on-site production services including secure integration with tournament game servers, real-time capture and live replay rendered through dedicated GPUs, media streaming and content delivery, end-user eSports viewer apps across all desktop, mobile and VR platforms”), comprising: 
a network-connected media server to generate VR gaming environment for a video game, wherein the media server provides an interactive virtual reality environment (VRE) or three-dimensional (3D) game stream on a network, wherein the stream includes display data for displaying the 3D game or the VRE, and wherein the media server receives command data on the network for updating movement of objects, including avatars in the 3D game or the VRE a tournament server 310 provides game data such as metadata and rendered scenes to SLIVER server 340, and in turn receives game control information as well as API handles for game or tournament configuration and other functions necessary for running a game play and capturing recordings of the game play”, [0137], “FIG. 9A is an exemplary screenshot 900 of a regular game broadcast of the multi-player online battle arena game League of Legends, according to one embodiment of the present invention…Avatars for four players are visible, including player A1 931, player B2 942, player B3 943, and player B4 944” and [0153], “SLIVER platform 3300 may also function as game servers 3330 to host existing 2D, 3D, and/or VR games to enable live game play 3380”); 
a plurality of different makes and models of network-connected computerized appliances that each provide access to the VRE or the 3D game stream for a respective user (Fig. 1), wherein the computerized appliances have varying processing capability in relation to at least one of: 
receiving display data from the media server, and creating and sending first command data to the media server (Fig. 3): 
input capabilities ([0157], “For interface with a user, the hardware may include one or more user input devices (e.g., a keyboard, a mouse, a scanner, a microphone, a web camera, etc.) and a display (e.g., a Liquid Crystal Display (LCD) panel)”); or 
graphics acceleration capabilities ([0083], “such user devices may be a personal computer 110, a mobile device 120, a game console 130, a VR headset 140, a smart TV 150, or the like. Mobile device 120 may be a laptop computer, a tablet, a smartphone, or wearable devices such as a watch or smart glasses. Game console 130 may be a dedicated gaming device such as a home video game console or a handheld game console. VR headset 140 may be a head-mounted device capable of recording user head and body movements during game play. For example, it may be a dedicated high-end device such as Oculus Rift or Sony PlayStation VR; it may alternatively be a low-end device such as Google Cardboard or Daydream or Samsung Gear VR, to be used concurrently with a smartphone. In addition, VR headset 140 may be used with a VR motion platform or seat, possibly with an immersive simulator. Smart TV 150 may be a television set or set-top box with integrated processing and networking capabilities, where software applications are pre-loaded into the device. Some exemplary set-top boxes currently available today include AppleTV, Hulu Box, and Mibox”); and 
a normalization server, located intermediately between the media server and the computerized appliances, to operate as a proxy that brokers communications between the media server and the computerized appliances (Fig. 3, [0089], “For eSports tournaments, SLIVER server 197 may be located on-site, in close proximity to the tournament hosting server 196, where data transmission latency between the two servers is further reduced, and where SLIVER server 197 may have access to game data not generally available to players, broadcasters, or regular spectators”, [0107], “In this embodiment, a tournament server 310 provides game data such as metadata and rendered scenes to SLIVER server 340, and in turn receives game control information as well as API handles for game or tournament configuration and other functions necessary for running a game play and capturing recordings of the game play. Such game control data may include virtual camera control signals and other game capture configuration parameters”, [0140], “In some embodiments, the utilized virtual camera trajectory may be manually configured or controlled by a viewer such as a broadcaster, a player, or a spectator” and [0056], “A processing server may also transmit information such as virtual camera control and timing control data to the game server, for game video generation and display”, [0083], “In some embodiments, SLIVER server 197 is called a processing server”), 
wherein the normalization server receives the first command data, for controlling game play, from the computerized appliances to the media server ([0056], “A processing server may also transmit information such as virtual camera control and timing control data to the game server, for game video generation and display”), 
a tournament server 310 provides game data such as metadata and rendered scenes to SLIVER server 340, and in turn receives game control information as well as API handles for game or tournament configuration and other functions necessary for running a game play and capturing recordings of the game play”), and 
wherein the normalization server receives and amends the VRE or 3D game stream such that the abstracted data contained in the VRE or 3D game stream is replaced or augmented by the normalization server to obtain the amended VRE or 3D game stream that is customized to respective processing capabilities of the computerized appliances, and the normalization server forwards the amended VRE or 3D game stream to the computerized appliances (Fig. 3, [0056], ““Processing server” in the present disclosure refers to a system server encapsulating various components and application interfaces to analyze and process game data received from a game server or a tournament server, where game data may be any numerical, textual, or graphical data, or game metadata”, [0083], “In some embodiments, SLIVER server 197 is called a processing server” and [0118], “To generate highlight videos of critical gaming moments of a game play, special effects algorithms 368, post-processing server 370, and highlight module 372 may collaborate in the overall generation process… Again, highlight effects include spatial scaling, temporal scaling, visual special effect, augmentation, and many others. In different embodiments, special effects algorithms 368 may be used to perform any desired type of highlight effect, or may be used to perform visual special effects only”).
However, Long does not explicitly disclose wherein the normalization server creates and stores separate data constructs specific to the processing capability of each of the computerized appliances, including gaming platform capabilities, 2D and 3D display capabilities of the VRE or 3D game stream, input capabilities, and graphics acceleration capabilities. 

Nevertheless, Ingegneri teaches virtual compute instance including one or more cross-platform graphics library specific to the processing capability including 2D and 3D display capabilities of the virtual environment and graphics acceleration capabilities for game video streaming purpose (col. 24, lines 11-30, “By utilizing graphics library virtualization in this manner, the graphics server may be implemented using any platform supported by the cross-platform graphics library while providing graphics processing (potentially including accelerated 2D graphics processing and/or accelerated 3D graphics processing) for an application host having one or more different (and potentially platform-specific) graphics libraries. The graphics server and application host may run different operating systems (e.g., operating systems from different families and/or different publishers) that support different graphics libraries. For example, the application host may run a version of the Windows operating system, and the application may call a Windows-specific Direct3D library, while the graphics server may run a version of the Linux operating system and use a driver for the cross-platform Vulkan graphics library. Virtualization of graphics libraries in an elastic graphics environment may permit greater flexibility in implementing both graphics servers and application hosts, e.g., in terms of operating system software and/or computing hardware” and col. 5, lines 65-67, col. 6, lines 1-7, “Virtual compute instance configurations may also include virtual compute instances with a general or specific purpose, such as computational workloads for compute intensive applications (e.g., high-traffic web applications, ad serving, batch processing, video encoding, distributed analytics, high-energy physics, genome analysis, and computational fluid dynamics), graphics intensive workloads (e.g., game streaming, 3D application streaming, server-side graphics workloads, rendering, financial modeling, and engineering design)”).
And Johnson teaches amending the first command data to create second command data, according to the respective data constructs for each computerized appliance such that the second command data has a more abstracted data construct relative to the first command data and sends the second command data to the media server, thereby enabling the media server to interpret all of the computerized appliances as having common processing capability ([0019], “Various different gaming controllers may be used for the hand-held controller component including any existing controllers used in modern gaming console systems. Additional devices that may be used as the hand-held controller include mobile devices such as smartphones, tablets, laptops, and other similar portable computing devices”, [0020], “The server runs the gaming application and controls the various components of the present invention. In particular, the server executes the game, outputs the graphical data to the display devices, outputs the audio data to the integrated speakers, receives input from the hand-held controllers” and [0022], “The user input is converted into primary application commands for the gaming application or video application with the server (Step H). For example, inputting a direction on the hand-held controller through a joystick button will translate to primary application commands which move a specific unit/character forward by a certain distance”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Long, to have the cross-platform graphics library specific to the accelerated 2D graphics processing and/or accelerated 3D graphics processing for game streaming, as taught by Ingegneri, in order to support cross-platform video streaming while providing accelerated graphics processing to the terminal devices; and to have the amending the first command data to create second command data such that the second command data has a more abstracted data construct relative to the first command data for the gaming server, as taught by Johnson, in order to make 
Regarding claim 2, the combination of Long, Ingegneri and Johnson discloses the system of claim 1 wherein the network is an Internet network (Long, [0074], “"Client-server connection", "communications link", and the like is a connection between a sever and a user-device via a communications network, such as, but not limited to, the Internet”).
Regarding claim 13, the combination of Long, Ingegneri and Johnson discloses the system of claim 1, wherein the normalization server amends the VRE or 3D game stream by at least replacing display data elements in the VRE or 3D game stream received from the media server with display data elements that are optimized for each of the computerized appliances according to each of the respective data constructs (Long, [0118], “To generate highlight videos of critical gaming moments of a game play, special effects algorithms 368, post-processing server 370, and highlight module 372 may collaborate in the overall generation process… Again, highlight effects include spatial scaling, temporal scaling, visual special effect, augmentation, and many others. In different embodiments, special effects algorithms 368 may be used to perform any desired type of highlight effect, or may be used to perform visual special effects only”, and Ingegneri, Fig. 3, “Virtual GPU output 302”), and wherein the normalization server amends the first command data by replacing the first command data generated at each computerized appliance with the second command data prior to transmission to the media server (Johnson, [0022], “The user input is converted into primary application commands for the gaming application or video application with the server (Step H) . For example, inputting a direction on the hand-held controller through a joystick button will translate to primary application commands which move a specific unit/character forward by a certain distance”).
Regarding claims 22-24, please refer to claim rejections of claims 1, 2, 13. 
Regarding claim 26, the combination of Long, Ingegneri and Johnson discloses the system of claim 1, wherein the normalization server is transparent to the media server and to SLIVER Server 197 may be a distributed system, where constituent controller, algorithmic components and modules, graphical processing units, and media storage and streaming services are implemented on physically or logically separate devices. In some embodiments, SLIVER Server 197 may also be hosted in the cloud” and Ingegneri, col. 6, lines 56-61, “In some embodiments, client devices 180A-180N (e.g., a computational client) may be configured to provide access to a virtual compute instance in a manner that is transparent to applications implement on the client device utilizing computational resources provided by the virtual compute instance”).
Regarding claim 25, please refer to claim rejection of claim 26. 
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 103, applicant argues “The foregoing arrangement described by Long is NOT an "intermediate" and "proxy" arrangement of a normalization server (which receives a first command for controlling game play) as recited in claim 1, for instance since the game server of Long is "directly connected" to the user device and to the SLIVER server” (p. 9), the examiner respectfully submits that the cited “the game server of Long is "directly connected" to the user device and to the SLIVER server” is just one embodiment in Long, and NOT the embodiment the rejection is relied on. Long also discloses other embodiments wherein the SLIVER Server is an "intermediate" and "proxy" arrangement (Fig. 3, [0089], “For eSports tournaments, SLIVER server 197 may be located on-site, in close proximity to the tournament hosting server 196, where data transmission latency between the two servers is further reduced, and where SLIVER server 197 may have access to game data not generally available to players, broadcasters, or regular spectators”). 
The applicant further argues “However, even with this interpretation, the SLIVER server 340 is not operating as a proxy that brokers communications (including receiving first command data for controlling game play)… However, such "game control information" of Long is not used to control game play… That is, the "game control information/data" of Long is for purposes of capturing the game play for recording/playback, and not for controlling/playing the game itself” (p. 9 – p. 10). The examiner respectfully disagrees. As shown in Fig. 3, Long discloses that SLIVER SERVER 340 provides game control data and API to the TOURNAMENT SERVER 300, and this “game control data” is for game or tournament configuration and other functions necessary for running a game play and capturing recordings of the game play ([0107], “a tournament server 310 provides game data such as metadata and rendered scenes to SLIVER server 340, and in turn receives game control information as well as API handles for game or tournament configuration and other functions necessary for running a game play and capturing recordings of the game play”). Other supporting example is that SLIVER SERVER, which is also a processing server ([0083], “In some embodiments, SLIVER server 197 is called a processing server”), can transmit virtual camera control and timing control data to the game server to control game play ([0056], “A processing server may also transmit information such as virtual camera control and timing control data to the game server, for game video generation and display”), wherein the control command is from a user ([0140], “In some embodiments, the utilized virtual camera trajectory may be manually configured or controlled by a viewer such as a broadcaster, a player, or a spectator”). Thus, when consider as a whole, Long discloses the "intermediate" and "proxy" arrangement of a normalization server (which receives a first command for controlling game play) as recited in claim 1.
The applicant also argues “Ingegneri mentions absolutely nothing in this and other passages regarding "the second command data has a more abstracted data construct relative to the first command data" (emphasis ours) as recited in claim 1” and “However, currently amended claim 1 recites that "the second command data has a more abstracted data construct relative to the first command data" (emphasis ours). Such abstraction is not taught or suggested by Johnson” (p. 12). The examiner respectfully disagrees. As disclosed by Johnson in [0022], The user input is converted into primary application commands for the gaming application or video application with the server (Step H). For example, inputting a direction on the hand-held controller through a joystick button will translate to primary application commands which move a specific unit/character forward by a certain distance”, primary application commands to move a specific unit/character forward by a certain distance is a more abstracted data construct relative to the user input with a direction on the hand-held controller through a joystick button. 
The applicant then argues “The cited references are silent regarding a stream with abstracted data contained therein, and amending the stream to replace or augment the abstracted data for customization for computerized appliances” (p. 13), the examiner respectfully submits the metadata provided by the tournament server to the SLIVER server is abstracted data ([0107], “a tournament server 310 provides game data such as metadata and rendered scenes to SLIVER server 340”) and it is been augmented for customization for computerized appliances by the SLIVER server ([0118], “To generate highlight videos of critical gaming moments of a game play, special effects algorithms 368, post-processing server 370, and highlight module 372 may collaborate in the overall generation process… Again, highlight effects include spatial scaling, temporal scaling, visual special effect, augmentation, and many others. In different embodiments, special effects algorithms 368 may be used to perform any desired type of highlight effect, or may be used to perform visual special effects only”).
With respect to the applicant’s argument “The SLIVER server of Long is not transparent to the tournament server because the tournament server provides game play video/data to the SLIVER server, and the SLIVER server of Long is also not transparent to the user devices because the user devices need to access the SLIVER server to obtain game play replays/recordings” (p. 13), the examiner respectfully submits that the normalization server in claims 1 and 22 functions in the same way as the SLIVER server because the normalization server is “located intermediately between the media server and  the computerized appliances, to operate as a proxy that brokers communications between the media server and the computerized appliances”, “wherein the normalization server receives the first command data, for controlling game play, from the computerized appliances to the media server”, and “wherein the media server receives and processes the second command data and sends the VRE or 3D game stream, with abstracted data contained therein, to the computerized appliances via the normalization server” (claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGCHUAN ZHANG/Examiner, Art Unit 3715